DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11 May 2021 has been entered, leaving claims 1-32 pending, of which claims 31 and 32 are new.

Election/Restrictions
The pending claims as amended below are allowable, and so the restriction between Species B1-B4 as set forth in the Office action mailed on 11 January 2021has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephanie C. Kato on 30 July 2021.

The application has been amended as follows: 

1.	(Currently Amended) A method of forming a polymeric article, comprising:
providing a polymer composition comprising a crystallizable polymer, a mineral filler comprising talc in an amount of more than about 15 wt-% based on the total weight of the polymer composition, and an impact modifier, wherein the crystallizable polymer comprises non-nucleated poly(ethylene terephthalate) (PET), and the polymer composition is at a temperature less than a crystallization temperature of the crystallizable polymer;
extruding the polymer composition into an extruded sheet with the polymer composition in an amorphous state;
disposing the extruded sheet of polymer composition in the amorphous state in a mold, wherein the mold has a mold surface with at least a region of the mold surface heated to a temperature of between about 250 °F and about 400 °F; 
thermoforming the extruded sheet of the polymer composition into a polymeric article within the mold; 
retaining the polymeric article in the mold a sufficient time for the crystallizable polymer proximate the heated region of the mold surface to crystallize to a degree of crystallinity of at least about 25%; and
releasing the polymeric article from the mold,
wherein the crystallizable polymer proximate the heated region of the mold surface is capable of being crystallized to a degree of crystallinity of at least about 25% within 3 seconds.

2-3.	(Cancelled) 

4.	(Currently Amended) The method of claim 1 the sufficient time the polymeric article is retained in the mold is 

5-12.	(Cancelled) 

13. 	(Rejoined) The method of claim 1, wherein the polymeric article is selected from a group consisting of a bowl, a platter, a cup, or a lid.

14-15.	(Cancelled) 

16.	(Currently Amended) The method of claim 1, wherein the crystallizable polymer is about 50 wt-% to about 85 wt-% of the total weight of the 



19.	(Currently Amended) The method of claim 1, wherein the mineral filler is about 15 wt-% to about 50 wt-% of the total weight of the 

20.	(Original) The method of claim 1, wherein the impact modifier is selected from the group consisting of a copolymer of ethylene and methyl acrylate, acrylonitrile butadiene styrene, acrylonitrile styrene acrylate, methacrylate-butadiene-styrene, ethylene propylene diene monomer, chlorinated polyethylene, a non-reactive modified polyolefin, cross-linked polyacrylate, and a combination thereof.

21.	(Original) The method of claim 20, wherein the impact modifier comprises a copolymer of ethylene and methyl acrylate.

22. 	(Original) The method of claim 1, wherein the impact modifier is about 0.5 wt-% to about 15 wt-% of the total weight of the polymer composition.

23.	(Original) The method of claim 1, wherein the polymer composition further comprises an additive selected from the group consisting of a pigment, a colorant, or a combination thereof.

24.	(Original) The method of claim 1, wherein the polymer composition comprises:
	from about 50 wt-% to about 85 wt-% of the crystallizable polymer based on the total weight of the polymer composition;

	from about 0.5 wt-% to about 15 wt-% of the impact modifier based on the total weight of the polymer composition.

25. 	(Original) The method of claim 1, wherein the polymer composition comprises:
	from about 60 wt-% to about 75 wt-% of the crystallizable polymer based on the total weight of the polymer composition;
	from about 25 wt-% to about 30 wt-% of the mineral filler based on the total weight of the polymer composition; and
	from about 3 wt-% to about 10 wt-% of the impact modifier based on the total weight of the polymer composition.

26.	(Original) The method of claim 23, wherein the polymer composition comprises:
about 65 wt-% of the crystallizable polymer based on the total weight of the polymer composition;
	about 30 wt-% of the mineral filler based on the total weight of the polymer composition; 
	about 3 wt-% of the impact modifier based on the total weight of the polymer composition; and
	about 2 wt-% of the additive based on the total weight of the polymer composition.

27.	(Original) The method of claim 1, wherein the polymeric article is thermally stable up to a temperature of at least about 450 °F.

28.	(Original) The method of claim 1, wherein the polymeric article is a container and is thermally stable when the container at least partially contains an aqueous liquid and is placed in an environment at a temperature of about 525 °F for a duration of at least up to about 30 seconds.

29.	(Original) The method of claim 28, wherein the container is thermally stable when the container at least partially contains an aqueous liquid and is placed in an environment at a temperature of about 525 °F for a duration of at least up to about 6 minutes.

30.	(Original) The method of claim 28, wherein the container is thermally stable when the container at least partially contains an aqueous liquid and is in a convection oven at a temperature of about 525 °F for a duration of at least up to about 3 minutes with convection airflow.

31.	(Previously Presented) The method of claim 1, wherein the polymeric article is a container.

32.	(Previously Presented) The method of claim 1, wherein the polymeric article is a platter.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to perform thermoforming of an extruded sheet, including for example from materials such as PLA or PET, and while it is generally known to control the degree of crystallinity of such a sheet previous to, during, and subsequent to said thermoforming, including for example by use of filler material and/or by use of preheating, control of thermoforming mold temperature, and/or control of thermoforming molding time, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed polymer composition is provided with the claimed non-nucleated PET and the claimed talc filler provided in the claimed amount, whereby this composition is extruded to form an extruded sheet with the composition and polymer thereof in an amorphous state, whereby the extruded sheet is disposed in the amorphous state into a mold preheated as claimed and is thermoformed into the claimed article, and whereby the claimed retaining takes place for a sufficient time to reach the claimed degree of crystallinity before releasing from the mold, wherein the claimed polymer is capable of being crystallized to the claimed degree of crystallinity within 3 seconds as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of steps and features as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742